Citation Nr: 0200617	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant has alleged active duty service from June 1944 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The appellant has provided no valid documentation verifying 
that he had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.1(d) 
(2001). 

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.8(c) (2001).  Service as a guerrilla is also included if 
the individual served under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.8(d) (2001).  

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a) (2001).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.9(d) (2001).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2001).

In this case, the appellant has reported active duty service 
from June 1944 to January 1946 in conjunction with his claim 
for disability benefits and has described serving as a 
guerrilla during World War II.  The claims file contains an 
October 1994 letter from the Armed Forces of the Philippines 
indicating a past military assignment, although the 
appellant's name was not carried in the Approved Revised 
Reconstructed Guerrilla Roster of 1948.  The appellant has 
also submitted an affidavit from a Philippine national who 
reported serving with him in 1945.  However, the United 
States Army certified in September 2001 that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including as a recognized guerrilla, in the service of 
the United States Armed Forces.  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a United States service department.  The September 
2001 certification from the United States Army indicates that 
the appellant had no qualifying service in the Armed Forces 
of the United States.  A determination by the service 
department to this effect is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).   Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is 
not eligible for benefits under the laws administered by VA.  
As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

